Citation Nr: 1829164	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sciatica (claimed as a right thigh/ hip disability), secondary to service-connected flat foot, acquired (bilaterally), impingement of peroneal tendon, right ankle associated with flat foot (bilaterally), or peroneal tendonitis or left ankle associated with flat foot acquired (bilaterally).

2. Entitlement to service connection for intervertebral disc syndrome of the lumbar spine, secondary to service-connected flat foot, acquired (bilaterally), impingement of peroneal tendon, right ankle associated with flat foot (bilaterally), or peroneal tendonitis, or left ankle associated with flatfoot acquired (bilaterally).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August of 1994 to October of 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the February 2011 rating decision, the issue of entitlement to service connection for sciatica (originally claimed as a right hip condition) was denied.  In a June 2014 rating decision, the issue of entitlement to service connection for lumbar spine intervertebral disc syndrome was denied.  At the time of the Board's April 2015 remand, the issue of entitlement to service connection for sciatica had been perfected by the Veteran and pursuant to the Veteran's request, a Board hearing on the issue was held in January 2015 before an undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At that hearing, the Veteran testified regarding the issues of sciatica and lumbar pain.   In April 2015, the Board remanded all of the issues for further development.  

In July 2016, the Veteran submitted a VA Form 9 (Substantive Appeal) requesting a videoconference hearing.  VA sent a July 2016 letter confirming the Veteran's request, however there was no indication that a hearing was scheduled.  As a result, the Board found it necessary to again remand these issues in order to ensure that an appropriate hearing was scheduled.  Accordingly, in January 2017, the Board remanded these issues to allow for a hearing.  

In April 2017, the Veteran appeared at a Video Conference hearing before an undersigned VLJ, with regard to the issues of entitlement to service connection for sciatica (claimed as a right hip disability), lumbar spine, and bilateral knee disabilities.  A transcript of the hearing is of record.  The Veteran testified at two Board hearings on the issues of sciatica and intervertebral disc syndrome of the lumbar spine, before two different Veterans Law Judges (VLJs), thus requiring a panel decision.  The first hearing was held in January 2015 and the second hearing was held in April 2017.  In an August 2017 letter, the Board inquired whether the Veteran wanted an optional third hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In a September 2017 Statement in Support of Claim, the Veteran responded that he did not want another BVA hearing.  As such, the Board will proceed with this decision without a third hearing from a separate VLJ.  The Board notes that the issues of entitlement to service connection for the Veteran's bilateral knee conditions are addressed in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

While the Board regrets any further delay, the Board finds additional development is warranted before a decision may be rendered on this issue.

The Veteran seeks service connection for sciatica (claimed as a right thigh/ hip disability), secondary to service-connected flat foot, acquired (bilaterally), impingement of peroneal tendon, right ankle associated with flat foot (bilaterally), or peroneal tendonitis or left ankle associated with flat foot acquired (bilaterally),  and intervertebral disc syndrome of the lumbar spine, secondary to service-connected flat foot, acquired (bilaterally), impingement of peroneal tendon, right ankle associated with flat foot (bilaterally), or peroneal tendonitis, or left ankle associated with flatfoot acquired (bilaterally). 

At his January 2015 and April 2017 hearings, the Veteran testified that his lumbar spine and sciatica conditions are directly and/or secondarily related to his active duty service.  Specifically, the Veteran reported completing road marches in full gear, carrying approximately 60-70 pounds of equipment.  Additionally, the Veteran stated that many marches were done while ascending and descending deep gorges in Hawaii.  The Veteran indicated that he began to experience pain in the military however, he did not complain because he was trying to be impressive and "trying to be a good soldier".  Further, the Veteran indicated that the pain he experienced in his knees and back, became progressively worse due to his service-connected foot condition and/or bilateral ankles.  

The Veteran's May 1994 enlistment examination noted that the Veteran had mild thoracic scoliosis.  Therefore the Veteran had a pre-existing back condition and as such the question is one of aggravation.  Service treatment records from February and March 1997 indicate that the Veteran complained of low back pain and that the Veteran had spina bifida occulta, a congenital disorder.  

The Board notes that the February 2011 and January 2014, as well as the May 2016 VA addendum opinion are inadequate.  The February 2011 VA examination addressed whether the Veteran's claimed right hip condition was related to his service-connected foot condition.  However, it was subsequently determined that the issue was one of sciatica and radiating pain, rather than an actual hip condition, therefore that opinion is inadequate.  The January 2014 examiner diagnosed intervertebral disc syndrome and opined that the back condition was less likely than not caused by the right ankle condition because there was no right ankle condition.  Previous and subsequent VA examinations diagnosed the Veteran with impingement of the peroneal tendon, right ankle and peroneal tendonitis, left ankle.  Therefore this opinion is inadequate as it fails to recognize that the Veteran has a right ankle condition and did not address the left ankle at all.  While the May 2016 addendum opinion determined that the Veteran's pre-existing back condition was not aggravated beyond the natural progression, it is unclear whether the examiner believed the Veteran's currently diagnosed back condition of intervertebral disc syndrome is part and parcel of the pre-existing back condition.  Moreover, none of the examinations have adequately addressed whether the Veteran's current back condition is caused by or aggravated by his service-connected foot condition and/or bilateral ankle condition.  Accordingly, the issues must be remanded for a new examination(s) to consider all of these theories of entitlement. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's sciatica (claimed as a right thigh/ hip disability) and invertebral spine disability and whether these disabilities are directly related to his active duty service or secondarily related to his service-connected disabilities, to include flat foot, acquired (bilaterally), impingement of peroneal tendon, right ankle associated with flat foot (bilaterally), or peroneal tendonitis, left ankle associated with flatfoot acquired (bilaterally).

The following considerations must govern the examination(s):

a. The claims file and a copy of this remand must be made available to the physician(s), who must acknowledge receipt and review of these materials in any report generated. 

b. The physician(s) must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the fact that the Veteran is service-connected for flat foot, acquired (bilaterally), impingement of peroneal tendon, right ankle associated with flat foot (bilaterally), or peroneal tendonitis, and left ankle associated with flat foot acquired (bilaterally).  In this regard, the Veteran contends that his sciatica (right thigh disability spine disability) and invertebral spine disability are caused by or aggravated by these service-connected conditions.  

c. All indicated and necessary tests and studies must be performed.

d. The examiner(s) must also provide an opinion as to whether the Veteran's sciatica (claimed as a right thigh/hip disability) and invertebral spine disability are caused by or aggravated by his service-connected bilateral flat foot, impingement of peroneal tendon, right ankle, or his peroneal tendonitis, left ankle.

The term "aggravated" in the above context, refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

e. The examiner(s) must also provide an opinion as to whether the Veteran's sciatica (claimed as a right thigh/hip disability) and invertebral spine disability are related to  his pre-existing back condition and if so, whether that pre-existing condition was aggravated, beyond the natural progression, by his active duty service.  

f. If it is determined that the Veteran's currently diagnosed back condition is not related to his pre-existing back condition, then the examiner(s) must also provide an opinion as to whether the Veteran's sciatica (right thigh disability spine disability) and invertebral spine disability are caused by or aggravated by his active duty service.

The term "aggravated" in the above context, refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g. The examiner must provide a complete explanation for his or her opinion(s), based on their clinical experience, medical expertise, and established principles.

h. If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.	After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.	Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________             _______________________________
                  S. HENEKS			KRISTI L. GUNN
            Veterans Law Judge,                                          Veterans Law Judge, 
       Board of Veterans Appeals                               Board of Veteran's Appeals




_________________________________
Cynthia M. Bruce
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

